Cole, Ch. J.
Only one question- is made for our determination in this appeal, and that is, whether a judgment upon a note against both the principal and surety therein operates to discharge the lien of a mortgage given to secure the payment of the note? We have no difficulty in answering this question in the negative. It was substantially so ruled in the case of The State, for the use, etc., v. Lake et al., 17 Iowa, 215 (i. e., 219), where it is said, “ the mortgage lien remains until the debt is satisfied, and is not affected by a change of the note, or giving a different in*494strument evidencing the debt, or by a judgment merging the original evidence of indebtedness.” See the authorities there cited; the fact that one of the makers was a surety does not affect the rule. The same doctrine was held in Wahl v. Phillips, 12 Iowa, 81. Of course the satisfaction of the judgment in the foreclosure case will operate as a satisfaction of the judgment against the makers of the note, and e eonmerso / and the plaintiff may be required by motion, or other summary method, to so enter satisfaction. No question of costs is made in this case.
Affirmed.